Citation Nr: 1424705	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  14-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, including PTSD.

3.  Entitlement to service connection for a left ear hearing loss disability.

4.  Entitlement to a compensable rating for a right ear hearing loss disability.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1951 to June 1955.  Among other decorations, the Veteran was awarded the Combat Infantry Badge for his service in the Republic of Korea (Korea).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran's December 2011 claim sought service connection for posttraumatic stress disorder (PTSD) and a nervous disorder.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD or a nervous disorder, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed May 1960 Board decision denied the Veteran's claim of entitlement to service connection for an anxiety reaction.

2.  The evidence received since the May 1960 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between an acquired psychiatric disability and the Veteran's service.

4.  The weight of the competent and credible evidence of record is against a finding that a current left ear hearing loss disability is related to the Veteran's service.

5.  The Veteran's right ear hearing loss disability is manifested by no worse than level II hearing acuity.


CONCLUSIONS OF LAW

1.  The May 1960 Board decision denying the Veteran's claim of entitlement to service connection for an anxiety reaction is final.  38 U.S.C. § 4004(b) (1958); 38 C.F.R. § 19.5 (1956).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.302, 3.303 (2013).

4.  A left ear hearing loss disability was not incurred in or aggravated by active service, and a relationship between a left ear hearing loss disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013).

5.  The criteria for a compensable rating for a right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection was last finally denied in a May 1960 Board decision.  No evidence was received within one year of the May 1960 Board decision and no new service records have been submitted.  Therefore, the May 1960 Board decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  That decision found that the evidence did not demonstrate that the Veteran had an acquired psychiatric disability that had been incurred in service.  

Since the May 1960 Board decision, additional evidence has been submitted, including a December 2011 statement from Dr. N.O. relating the Veteran's acquired psychiatric disabilities to his active service.  That evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran's acquired psychiatric disability had been incurred in service.  The newly-submitted evidence concerns a link between the Veteran's acquired psychiatric disability and his service, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include PTSD and a nervous disorder, is reopened.

Service Connection for an Acquired Psychiatric Disability

The Veteran argues that he suffers from an acquired psychiatric disability as a result of his in-service combat experience.

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2013).

With respect to a current disability, the Veteran has been diagnosed with an anxiety disorder NOS, for example in March 1997 and August 2012.  In December 2011, Dr. N.O., a private physician, diagnosed the Veteran with PTSD as a result of his in-service experiences.  

While the Board acknowledges the August 2012 examiner's suggestion that the December 2011 diagnosis of Dr. N.O. should be dismissed because "she only writes what the Veteran tells her, and [she] charges a hefty fee for her services," the Board can find no support in the record for the examiner's allegations, and it therefore affords the examiner's criticism of Dr. N.O.'s diagnosis with no probative weight.  Accordingly, the Board finds that the record indicates that the Veteran has a current diagnosis of PTSD and anxiety disorder NOS.

Regarding an in-service disease or injury (or, using terminology applicable to PTSD, a "stressor,"), the Veteran engaged in combat while serving in Korea, and he earned the Combat Infantry Badge as a result of this service.  Furthermore, the Veteran's claimed stressors, such as experiencing attacks, ambushes, fearing for his life, and witnessing the deaths of fellow soldiers, are related to the Veteran's combat experience.  With no clear and convincing evidence contrary to the Veteran's lay assertions, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  

With regard to a connection between the Veterans's currently-diagnosed acquired psychiatric disability and his in-service event or stressor, in July 1957, in association with treatment for gastroenteritis, it was noted that the Veteran was very excitable and nervous.  In January 1958, the Veteran was admitted to the hospital after becoming dizzy and losing consciousness, and the Veteran was diagnosed with a chronic anxiety state following the war, with associated nightmares about war and death.  In April 1959, Dr. J.V., a private psychiatrist, indicated that the Veteran was very tense, anxious, had auditory and visual hallucinations, and had multiple physical complaints.  Dr. J.V. indicated that the Veteran required urgent psychiatric care, but the Veteran refused such care as the result of financial concerns.  

Such facts only support this claim, greatly.

In December 2011, Dr. N.O. stated that the Veteran presented with sleep problems, nightmares, and flashbacks of traumatic incidents that he experienced while at war.  The Veteran occasionally felt scared, nervous, and hyper-vigilant.  The Veteran did not tolerate loud noises because of anxiety, and he did not like to occupy crowded places.  The Veteran avoided recalling events of war, and he avoided circumstances that evoked recall.  The Veteran experienced episodes of hyper-arousal and episodes of irritability.  As a result, Dr. N.O. opined that it was more probable than not that the Veteran suffered from PTSD as a result of his active duty service.  The Board places relatively great probative weight on this opinion because it considers the Veteran's complaints, which are otherwise credible in the context of the medical evidence of record, and it renders an opinion accordingly.  

Contrary to this opinion, the August 2012 VA examiner found that the Veteran's anxiety disorder was not likely related to his active duty military experience.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records were silent for medical disorders during service.  The examiner stated that the Veteran began developing symptoms of a mental disorder several years after his discharge from military service.  

The Board places relatively little weight on this opinion for several reasons.  First, the occurrence of stressful in-service events is assumed because the Veteran engaged in combat; the Board assigns little weight to the absence of in-service treatment for psychiatric complaints, especially in a combat setting.  Second, the Veteran began presenting with psychiatric complaints approximately two years after his separation from service, with a January 1958 physician indicating that the Veteran's chronic state of anxiety had persisted as a result of the war.  The August 2012 examiner did not address the evidence, which is relatively contemporaneous with the Veteran's separation from service, indicating that the Veteran's acquired psychiatric disability was indeed related to his service.  

Accordingly, the Board places relatively little weight on the August 2012 VA examiner's opinion.  

Therefore, the Board finds that all of the required elements for the claim of service connection for an acquired psychiatric disability have been met, and the claim of entitlement to service connection for an acquired psychiatric disability is granted.  38 C.F.R. § 3.304(f) (2013).  As VA evaluates PTSD as it would any acquired psychiatric disability, this issue is rendered moot. 

Service Connection for a Left Ear Hearing Loss Disability

The Veteran argues that he suffers from a left ear hearing loss disability as a result of his in-service experience.

Service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A January 2009 audiology consultation recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
10
15
25

The Maryland CNC speech discrimination score was 100 percent.

A February 2011 audiology consultation recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
10
20
30

The Maryland CNC speech discrimination score was 100 percent.

The Veteran was provided with a VA examination in August 2012, which recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
10
25
35

The Maryland CNC speech discrimination score was 96 percent.

The Veteran was provided with a VA examination in March 2013, which recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
15
10
20
25

The Maryland CNC speech discrimination score was 100 percent.

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385 (2013).  Therefore, the medical evidence of record does not indicate that the Veteran has a current left ear hearing loss disability for VA purposes, and the Veteran's claim for service connection for a left ear hearing loss disability fails on this basis alone.  

With respect to the Veteran's lay statements regarding difficulty hearing, the Board has no reason to doubt that the Veteran currently experiences difficulty hearing.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's lay assertions prompted VA to request testing of the Veteran's claimed hearing loss to determine whether the symptoms he experienced amounted to a disability for VA purposes.  As noted above, however, the evidence of record does not contain audiological findings consistent with a left ear hearing loss disability as defined by the pertinent regulations.  The Veteran, as a layperson, is not competent to report that any left ear hearing impairment that he currently experiences rises to the level of a "disability" for VA purposes.  Thus, while the Veteran's hearing may not be as good as it once was in this ear, the Veteran's statements are not sufficient to establish a current left ear hearing loss "disability" in this ear.  

The Board concludes that the preponderance of the evidence is against granting service connection for the Veteran's left ear hearing loss disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.  

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2013).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2013).

In an August 2012 VA audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
25
25
65
70

The puretone threshold average was 46 decibels, and the speech discrimination score was 88 percent.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).

With an acuity level determined for the right ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the Veteran's right ear at level II hearing loss and the non-service-connected left ear at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a March 2013 VA audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
25
25
60
60

The puretone threshold average was 42 decibels, and the speech discrimination score was 88 percent.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).

With an acuity level determined for the right ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the Veteran's right ear at level II hearing loss and the non-service-connected left ear at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing.  Specifically, the Board has considered the Veteran's statements that he watches television and the radio at loud volumes, and that he has difficulty hearing in crowded environments.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively-measured levels of hearing loss than the Veteran has demonstrated.

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's right ear hearing loss disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint is of difficulty hearing, and especially understanding speech in the presence of background noise.  The Board finds that the Veteran's right ear hearing loss symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  

Therefore, the Board finds that such manifestations of the Veteran's right ear hearing loss disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his right ear hearing loss disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability has been reopened and granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot with respect to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has otherwise given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  With regard to the claim of entitlement to service connection for a left ear hearing loss disability, the Veteran was provided with all required notice in an October 2012 letter.  With regard to the issue of a higher initial disability rating for a right ear disability, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran has been provided with two VA audiological examinations.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not argued that these examinations are inadequate.

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.

ORDER

The claim for service connection for an acquired psychiatric disability is reopened.

Service connection for an acquired psychiatric disability is granted.

Service connection for a left ear hearing loss disability is denied.

A compensable rating for a right ear hearing loss disability is denied.


REMAND

The above decision grants service connection for an acquired psychiatric disability.  Upon return of this case to the agency of original jurisdiction (AOJ), the AOJ will assign an initial evaluation for this disability.  The Board finds that it would be premature to adjudicate the claim of entitlement for TDIU because the initial evaluation of the Veteran's acquired psychiatric condition may impact the outcome of the Veteran's claim for a TDIU.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim.)  As such, the issue of entitlement to TDIU is remanded for readjudication after the assignment of an initial rating for the Veteran's acquired psychiatric disability.

Beyond this, it appears that the Veteran has raised other service connection claims with the RO.  These must be addressed before the TDIU finding can be made as they could have a positive impact on the claim, if any are granted.

Accordingly, the case is REMANDED for the following action:

1. Address any remaining service connection claims raised by the Veteran that have not been fully addressed by the RO (if any) (see March 2013 report of General Information)

2. After the assignment of an initial evaluation for the Veteran's acquired psychiatric disability, the AOJ should, with regard to the claim for TDIU, review the claims folder and undertake any additional notification or development efforts deemed necessary.  The AOJ should then readjudicate the claim seeking entitlement to TDIU. If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


